Title: From John Adams to William Tudor, Sr., 15 April 1819
From: Adams, John
To: Tudor, William, Sr.



dear. Sir. William Tudor.
Quincy April 15th 1819

Do not expect to escape so, I have a hundred if not a thousand letters to write you. which however I shall never write, upon the restoration of the tories to this Country, and their subsequent Conduct towards me—of that host of Vagabond Foreigners who have tormented and deceived this Simple American people for four and forty years—for the secret Correspondences’s and Corruption—Civil political Commercial and Ecclesiastical
